department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division feb uniform issue list set ep pat legend bank a bank b ira x amount d dear this is in response to a request submitted by your authorized representative dated date for a ruling to waive the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code correspondence dated date supplemented the request the following facts and representation have been submitted under penalties of perjury to support the ruling_request you closed ira you are over age you maintained ira x at bank a on august x and withdrew amount d in the form of a check on the same day intending that amount d be rolled over into an individual_retirement_arrangement ira you opened two certificates of the receipts for the certificates of deposit which you deposit at bank b totaling amount d believed were qualified iras indicated that they were individual accounts when you were preparing to file your tax_return for properly rolled over you discovered that amount d was not based on the foregoing you request that the internal_revenue_service waive the 60-day rollover limitation under sec_408 of the code in order to allow you to roll over the ira x distribution to another ira page sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information you presented demonstrates that you attempted to affect a timely rollover but that due to a miscommunication between you and the bank you were unable to satisfy the requirement to redeposit amount d in a proper ira the information presented by you is consistent with your assertion that you attempted to rollover amount d you deposited the same amount that was distributed from ira x into an account at bank b on the same day that you received the distribution the certificates of deposit that you received as evidence of the deposit were labeled individual accounts amount d remains in those accounts in conclusion we believe that the information presented demonstrates circumstances that would justify a waiver of the 60-day rollover period pursuant to sec_408 of the code under page these circumstances the failure to waive the 60-day requirement would be against equity or good conscience therefore pursuant to sec_408 of the code the service waives the 60-day rollover requirement with respect to the distributions of the amounts from ira x you are granted a period of days from the issuance of this ruling letter to make your rollover requirements of sec_408 of the code except the 60-day requirement are met with respect to amount d such amount will be considered a rollover_contribution within the meaning of sec_408 d of the code f all other you are over and therefore have attained your required_beginning_date for purposes of sec_401 of the code in this regard this ruling does not authorize the rollover of any portion of amount d that may be required to be distributed to you by sec_401 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you wish to inquire about this ruling please contact id ttrerereny of fr hhl not a toll free number please address all reresporpience to se t ep ra t3 sincerely yours ' francés v sloan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
